DETAILED ACTION
Applicants’ filing of March 7, 2022, in response to the action mailed October 7, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 15 has been amended, and no claims have been added.  Claim 15 is pending.  
The elected invention is directed to a method of formulating a liquid washing or cleaning agent for storage stability of amylolytic activity, the method comprising:
(1) mixing, to formulate the washing or cleaning agent;
(a) the protease of SEQ ID NO:  2; and
(b) an amylase; and
(2) storing the washing or cleaning agent;
wherein the washing or cleaning agent exhibits increased storage stability of amylolytic
activity after storage for 4 weeks at 30 °C as compared to a control washing or cleaning agent
that differs from the washing or cleaning agent solely by having a protease comprising the amino acid arginine (R) at location 99 in a count according to SEQ ID NO: 1.

Claim 15 is herein considered.
Effective Filing Date
Assuming that the specification and sequences herein are identical to the specification and sequences of PCT/EP2011/072511, the effective filing date of the instant claims is December 13, 2011, the filing date of PCT/EP2011/072511.  It is acknowledged that applicants claim the benefit of Germany 102010063458.1, filed December 17, 2010.
AIA -First Inventor to File Status
Based on the US effective filing date of December 13, 2011 the present application is being examined under the pre-AIA , first to invent provisions.	 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude, yeah with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claims are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite.  However, the following comment is made.  Claim 15 recites ‘comprising an amino acid sequence of SEQ ID NO: 2…wherein said amino acid sequence imparts a proteolytic activity to the protease’.   In an amino acid sequence of SEQ ID NO: 2’ (emphasis herein), the claim encompasses fragments of SEQ ID NO:  2 having proteolytic activity.
Double Patenting
Rejection of claim 15 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US 9,163,226,  claims 4 and 25-27 of 15/532,829, [now US 10457928 ], claims 1-7 and 12-24 of 15/536,194 [now 10760036], claims 15 and 20-21 of 15/804,507, 
and claims 11 and 16-17 of 15/819,901, as explained in the prior action of April 16, 2019, is maintained. In response applicants request that the rejections be held in abeyance until patentable subject matter is identified.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Rejection of claim 15 rejected under 35 U.S.C. 102(b) as anticipated by Christianson et al, 1995 (WO1995023221), as explained in the prior action, is maintained. 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully disagrees. Christianson et al. does not teach the specific combination recited in claim 15 of (1) mixing (a) a protease comprising an amino acid sequence of SEQ ID NO: 2 and (b) an a-amylase and then (2) storing the liquid washing or cleaning agent for at least 4 weeks, wherein the protease and the a-amylase are in solution in the liquid washing or cleaning agent.
Even if Christianson teaches SEQ ID NO: 2 herein, Christianson does not teach or suggest formulating a detergent wherein a protease and an amylase are in solution together.
(B) Reply:	As explained in the prior actions (e.g., reply (A) in the action of October 7, 2021), Christianson teaches formulation of liquid compositions comprising the protease of SEQ ID NO: 2 herein (claims 2&6, example 13) and an amylase (p23¶2-3) wherein ‘liquid detergents according to the invention may be produced simply by mixing the ingredients or compounds thereof which may be present in liquid 
Regarding storage, as explained in the prior actions, it is the examiner’s position that the composition of Christianson has the functional properties recited in clam 15(2).  However, if applicants do not agree, since the Office does not have the facilities for examining and comparing applicants’ compositions with the compositions of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed methods of formulating applicants’ compositions and the methods of formulating the compositions of the prior art (i.e., that the compositions of the prior art do not possess the same material structural and functional characteristics of the claimed compositions).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
(C) A person of ordinary skill in the art would understand that Christianson only teaches proteases in combination with other enzymes (such as an amylase) in solid, particulate form. This is because a person of ordinary skill in the art would recognize the known problem that if a liquid detergent contained protease and another enzyme (such as an amylase) in solution, the protease would degrade both itself and the amylase.
(C) Reply:	Applicants’ assertion is acknowledged.
Claims 51-52 of Christianson 51-52 recite detergent compositions comprising a protease and an amylase.  These claims encompass liquid detergents, as describe in the specification (p17¶1; p18,line26 to p19,line7; p21¶2-3; p24,line28 to p25,line8; p25, lines 22-25). In addition, claim 51 recites the inclusion an inorganic builder (liquids-p18,line 26 to p19,line2), an anionic surfactant (liquids-e.g., oxoalcohols, p1692), nonionic surfactant (e.g., liquid ethoxylates; p1348, e.g., Triton X-100) all of which are liquids, as per the cited pages.
See reply (B) above and reply (F) below.
(D) Christianson et al. itself acknowledges this known problem in the following statement: "The enzymes may be adsorbed in known manner onto supports, encapsulated in shell-forming substances 
(D) Reply:	Applicants have misinterpreted this statement by Christianson.  The meaning of Christianson’s statement is that, if the enzyme-containing composition is to be in dry form, it should be adsorbed onto a support or encapsulated for protection.   The statement by Christianson says nothing about liquid compositions.
(E) Example 13 of Christianson (cited in the Office Action as purportedly reducing to practice a detergent composition in liquid form) is notably absent of any reference to any other enzyme besides the protease. This absence would have been expected by a person of ordinary skill in the art based on the known problem discussed above.
(E) Reply:	See reply(B-C) above and reply (F) below.
(F) Moreover, attached hereto is a Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 describing that a person of ordinary skill in the art at the time the parent application (as PCT/EP11/72511) was filed (December 13, 2011) would recognize the known problem in the field of enzymes and detergents that that if a liquid detergent contained protease and another enzyme (such as an amylase) in solution, the protease would degrade both itself and the amylase.
As detailed in the Declaration, Christianson et al., Mikkelsen et al., and WO 2009/118375 make clear that a person of ordinary skill in the art would have understood this problem.
(F) Reply:	This is not persuasive for several reasons.  First, while claim 15 herein recites enhanced stability, it does not recite any specific level of stability. That is, there is no requirement for any specific level of amylase activity.  Claim 15 only recites the following.
‘the liquid washing or cleaning agent exhibits increased storage stability of cellulolytic activity … compared to a control liquid washing or cleaning agent that is the same …but comprises a protease that differs from the protease of (1 )(a) solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1’

As explained above and in the prior actions, said functional property is inherent to the compositions of Christianson. 
10457928), and 15/536,194 (now 10760036)).  
Third, a search of the databases 
    PNG
    media_image1.png
    20
    282
    media_image1.png
    Greyscale
 for the presence of the below terms in the claims identified 563 documents (EAST search enclosed).  
((liquid) near8 (cleaning or washing or detergent)).clm.
((composition or agent) near4 (cleaning or washing or detergent)).clm.
(protease).clm.
(amylase).clm.

Thus, applicants assertion that the skilled artisan would not recognize Christianson as teaching  a protease and an amylase in a liquid cleaning composition is not persuasive.
(G) Dr. Jenewein further states in his Declaration that "[i]t is my opinion that Christianson et al. does not teach the combination of protease and amylase in solution as recited in the pending claims" and that "[i]t is further my opinion that based on this known problem of protease degradation in solution, a person of ordinary skill in the art reading Christianson et al. would not have combined a protease and another enzyme such as an amylase in solution in a liquid dishwashing detergent and then stored the solution for at least 4 weeks (and would not have understood Christianson et al. as teaching to do so), as the protease would be expected to degrade both itself and the amylase under aqueous conditions."
(G) Reply:	Dr Jenewein’s assertion is acknowledged.  
The instant rejection is under 35 USC 102, not 103.  Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a amylase in a liquid cleaning composition.  Christianson teaches said combination in a liquid cleaning composition and, thereby, anticipates the instant claims.  Any functional properties are inherent to said combination in a detergent composition.  
See the reply (F) above.
(H) Finally, Applicant again notes that in addition to not teaching the combination of protease and amylase in solution as recited in the claim, Christianson in no way teaches a method as recited in 
(H) Reply:	As explained in the rejection in the prior action, the public would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks.  
 Written Description
As stated in the prior action, rejection of claim 15 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement was withdrawn.  In response, applicants state the following. 
To the extent that the above statement implies that the prior art anticipates the present claims, Applicant respectfully disagrees and asserts that claim 15 complies with the written description requirement for at least the reasons set for in Applicant's response dated August 4, 2021.

Applicants’ statement is acknowledged.  See the replies above regarding rejection of claim 15 under 35 USC 102 as anticipated by Christianson.
Allowable Subject Matter
No claims are allowable.	
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652